Dismissed and Memorandum Opinion filed July 1, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00476-CR
____________
 
ANTHONY HERNANDEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th Court
Harris County, Texas
Trial Court Cause No. 1232219
 

 
MEMORANDUM
OPINION
Appellant entered a guilty plea to sexual assault of a child. 
In accordance with the terms of a plea bargain agreement with the State, the
trial court sentenced appellant on February 24, 2010, to confinement for two
years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the trial
court’s certification.  See Dears v. State, 154 S.W.3d 610, 615 (Tex.
Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Anderson, Frost, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b)